DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 103, 104, 105 in Fig. 1.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
[0020]: Recites “The\ disclosed subject matter will be further described below.” This appears to be a grammatical error. Examiner suggests amending specification to delete “\” . 
Appropriate correction is required.

Claim Objections
Claim 9  is objected to because of the following informalities:  This is the first indication of the acronym "RF”, therefore the term should be spelled out to provide clarity.  Examiner suggests amending claim to recite “obtain radio frequency (RF) data from ultrasound images”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 6-8, 10-11, and 13-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Konofagou et al. (US 20180028841 A1, hereinafter "Konofagou").
Regarding claim 1, Konofagou teaches a system for simultaneous monitoring and modulating (modulating a peripheral nerve [0009]) target tissue (monitoring a thermal effect elicited by the FUS modulation [0013]), comprising:
a focused ultrasound (FUS) stimulation probe for stimulating the target tissue (high intensity focused ultrasound (HIFU) transducer [0014]), wherein the FUS stimulation probe comprises a first central frequency range (the FUS can have a center frequency of about 3.57 MHz [0050]; 3.57 MHz stimulation transducer [0084]);
an imaging probe  for obtaining ultrasound images of displacement on the target tissue (imaging probe), wherein the imaging probe comprises a second central frequency range (The pulse-echo imaging transducer can function at 7.8 MHz [0053]; [0067] ), wherein the first and second frequency ranges are different, wherein the imaging probe and the FUS stimulation probe are coaligned (The FUS stimulation system consists of a 96-element, 4.5 MHz HIFU therapeutic ultrasound transducer confocally aligned with a 104-element, 7.8-MHz, pulse-echo imaging transducer [0102]; phased-array imaging transducer … will be confocally mounted at the central opening of the FUS transducer to achieve overlap of the two foci  [0118]; as the imaging probe is mounted within the central opening of the FUS transducer, both are implicitly coaligned) 
and a processor (processor [0014]; processor [0015]), wherein the processor is configured to provide an image of target tissue within about 2 seconds from the stimulating (the tissue deformation can be monitored and/or measured in real-time. In certain embodiments, real-time monitoring of tissue deformation can be used to provide image-guided treatment via FUS [0067]).

Regarding claim 2, Konofagou disclose the system wherein the system further comprises an adaptive holder (the positioning system can be used to place both the ultrasound transducer and the imaging probe… align the FUS from the transducer with a target area on the subject…positioner mount system can move the transducer, for example and without limitation, within a predefined grid [0047]) , wherein the imaging probe and the FUS stimulation probe are coaligned through the adaptive holder (phased-array imaging transducer … will be confocally mounted at the central opening of the FUS transducer to achieve overlap of the two foci  [0118]; as the imaging probe is mounted at the central opening of the FUS transducer, the FUS stimulation probe and the imaging probe are implicitly coaligned within the adaptive holder/positioning system).

Regarding claim 3, Konofagou teaches system wherein the FUS stimulation probe is a single element FUS probe (a single element, spherical-segment FUS transducer [0118]).

Regarding claim 4, Konofagou teaches a system wherein the imaging probe is inserted through a central opening of the FUS stimulation probe (phased-array imaging transducer … will be confocally mounted at the central opening of the FUS transducer to achieve overlap of the two foci  [0118]).

Regarding claim 6, Konofagou teaches a system wherein the FUS stimulation probe is configured to generate a stimulation pulse, wherein a pulse duration of the stimulation pulse ranges from about 0.5 ms to about 10 ms (The stimulation duration can be from about 0.8 ms to about 1 s, or from about 0.8 ms to about 10.5 ms, or from about 1 ms to about 10 ms [0052]).

Regarding claim 7, Konofagou teaches  the system wherein the first central frequency range is from about 1 MHz to 4 MHz (the FUS can have a center frequency of about 3.57 MHz [0050]; 3.57 MHz stimulation transducer [0084]); and the second central frequency range is from about 4 MHz to about 16 MHz (The pulse-echo imaging transducer can function at 7.8 MHz [0053]; [0067]).

Regarding claim 8, Konofagou teaches the system wherein the target tissue comprises a nerve (peripheral nerve [0072]), a brain, a heart, or a combination thereof.

Regarding 10, Konofagou teaches the system wherein the FUS stimulation probe induces displacement of target tissue without damaging the target tissue (modulating the peripheral nerve with FUS does not cause any damage to the nerve or surrounding tissues [0060]; transducer can simultaneously image the mechanical perturbation of the tissue during FUS modulation in vivo [0067]; imaging of tissue displacement [0100]).

Regarding claim 11,  Konofagou teaches a method for simultaneous monitoring (monitoring a thermal effect elicited by the FUS modulation [0013])  and modulating target tissue (methods for modulating a peripheral nerve [0009]), comprising:
modulating the target tissue by inducing displacement with a single ultrasound acquisition device (methods for modulating a peripheral nerve [0009]), wherein the single ultrasound acquisition device comprises a focused ultrasound (FUS) stimulation probe  and an imaging probe that are coaligned (The FUS stimulation system consists of a 96-element, 4.5 MHz HIFU therapeutic ultrasound transducer confocally aligned with a 104-element, 7.8-MHz, pulse-echo imaging transducer [0102]; phased-array imaging transducer … will be confocally mounted at the central opening of the FUS transducer to achieve overlap of the two foci  [0118]; as the imaging is mounted centrally within the FUS probe, it is implicitly coaligned); 
acquiring ultrasound images of the target tissue using the single ultrasound acquisition device ( signals received by the imaging probe will be processed…to display B-mode images of the area of stimulation before, during, and after application of therapy in real time) 
and generating an image of the displacement within 2 seconds from the modulating (the tissue deformation can be monitored and/or measured in real-time. In certain embodiments, real-time monitoring of tissue deformation can be used to provide image-guided treatment via FUS [0067]; as the imaging takes place in real-time and imaging implicitly occurs within 2 seconds from the modulating).

	Regarding claim 13, Konofagou teaches the method further comprising further comprising adjusting ultrasonic parameters of the single ultrasound acquisition device (parameters for modulation will be selected on the software (pressure, duration, duty cycle, pulse repetition frequency) [0124]), wherein the ultrasonic parameters comprise a pulse duration of the FUS stimulation probe, a pulse sequence of the FUS stimulation probe and the imaging probe, a total time-of-flight (TOF), a pressure level (pressure [0124]), a central frequency of the FUS stimulation probe, a central frequency of the imaging probe, or combinations thereof.

	Regarding claim 14, Konofagou teaches the pressure level ranges from about 5 MPa to about 9 MPa ((input pressure) can be from about 1.1 MPa to about 8.8 MPa, or from about 3.2 MPa to about 5.7 MPa, [0052]). 

	Regarding claim 15, Konofagou teaches the method wherein the pulse duration of the FUS stimulation probe ranges from about 0.5 ms to about 10 ms (The stimulation duration can be from about 0.8 ms to about 1 s, or from about 0.8 ms to about 10.5 ms, or from about 1 ms to about 10 ms [0052]).

	Regarding claim 16, Konofagou teaches the method wherein the central frequency of the FUS stimulation probe ranges from about 1 MHz to 4 MHz (the FUS can have a center frequency of about 3.57 MHz [0050]; 3.57 MHz stimulation transducer [0084]), and the central frequency of the imaging probe ranges from about 4 MHz to about 16 MHz (The pulse-echo imaging transducer can function at 7.8 MHz [0053]; [0067]).

	Regarding claim 17, Konofagou teaches a method for mitigating pain in a subject, comprising (treat various peripheral nervous system diseases, including but not limited to, acute or chronic neuropathic pain [0057]): 
identifying target nerve (locate the target nerve [0128]; locating a peripheral nerve in a subject using an imaging probe (abstract); example methods can include modulating a sciatic nerve, a tibial nerve, or a sacral nerve [0009]);
applying focused ultrasound (FUS) to the target nerve (start the therapy [0151]; providing a FUS having one or more ultrasound parameters to a location on the peripheral nerve (abstract)); and inducing displacement between about 1 micron to about 60 microns of the target nerve (displacement at the focus was 9.8 microns with the parameters used to induce sciatic nerve stimulation [0103]; generating tissue deformation in the vicinity of the FUS modulation (abstract)).

	Regarding claim 18, Konofagou teaches a method further comprising: 
acquiring ultrasound images of the target nerve (imaging the nerve and the tissue deformation simultaneously with FUS modulation (abstract); imaging the peripheral nerve and/or surrounding tissue …the imaging system can be a pulse-echo image transducer [0015]); and
generating an image of the displacement within 2 seconds from the applying FUS to the target nerve (the tissue deformation can be monitored and/or measured in real-time…., real-time monitoring of tissue deformation can be used to provide image-guided treatment via FUS [0067]).

	Regarding claim 19, Konofagou teaches a method, wherein the target nerve is stimulated with a pressure generated by FUS, wherein a level of pressure is up to about 8 MPa (FUS can have one of more ultrasound parameters…(input pressure) can be from about 1.1 MPa to about 8.8 MPa [0052]).

	Regarding claim 20, Konofagou teaches a method wherein the displacement is induced without damaging the target nerve (modulating the peripheral nerve with FUS does not cause any damage to the nerve or surrounding tissues [0060]; transducer can simultaneously image the mechanical perturbation of the tissue during FUS modulation in vivo [0067]; imaging of tissue displacement [0100]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Konofagou as applied to claim 1 above, and further in view of Hill (US 20150265856 A1).

Regarding claim 5, Konofagou does not teach a system wherein the FUS stimulation probe is configured to generate positive pressures up to 30 MPa. 
Hill discloses “Systems, methods and devices for precision high-intensity focused ultrasound”. Hill teaches a system wherein the FUS stimulation probe is configured to generate positive pressures up to 30 MPa (treatment probes 150 may be controlled to deliver acoustic waves at a variety of different intensities …. and at a variety of different compression pressures …. peak compression pressures up to 30 MPa [0043]; System control unit 110 may control treatment probes 150 to deliver heating energy (e.g., acoustic waves) to a target volume [0042]; positive pressure is implicitly used). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Konofagou to include generat(ing) positive pressures up to 30 MPa, as taught by Hill, in order to have the ability to reach the desired temperature in a target volume during treatment. 

Claims 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Konofagou as applied to claims 1 and 11 above, and further in view of Moreau-Gobard et al. (US 20080183077 A1, hereinafter Moreau-Gobard).

Regarding claim 9, Konofagou teaches a system, wherein the processor is configured to obtain RF data from ultrasound images (acquire 200 RF frames [0102])), and generate a displacement map of the target tissue through a 1D cross-correlation (1D cross-correlation [0102]; Displacement maps overlaid on the B-mode image [0103]). Konofagou does not disclose a processor configured to conduct delay-and-sum beamforming. 
Moreau-Gobard discloses “High intensity focused ultrasound path determination” (title). Moreau-Gobard teaches disclose a processor configured to:  conduct delay-and-sum beamforming (delay and sum beamforming [0034]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Konofagou to include conduct(ing) delay-and-sum beamforming, as taught by Moreau-Gobard in order to facilitate reconstruction of the ultrasound image. 

Regarding claim 12, Konofagou teaches method of claim 11, further comprising obtaining RF data from acquired ultrasound images (acquire 200 RF frames [0102])); and generating a displacement map of the target tissue through a 1D cross correlation (1D cross-correlation [0102]; Displacement maps overlaid on the B-mode image [0103]). Konofagou does not teach conducting delay-and-sum beamforming. 
Moreau-Gobard discloses “High intensity focused ultrasound path determination” (title). Moreau-Gobard teaches conducting delay-and-sum beamforming (delay and sum beamforming [0034]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Konofagou to include conducting delay-and-sum beamforming, as taught by Moreau-Gobard in order to have to have the ability to facilitate reconstruction of the ultrasound image. 
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NESHAT BASET whose telephone number is (571)272-5478. The examiner can normally be reached M-F 7:30-16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui Pho can be reached on (571)272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.B./Examiner, Art Unit 3793                                                                                                                                                                                                        
/AMELIE R DAVIS/Primary Examiner, Art Unit 3793